FILED
                              NOT FOR PUBLICATION                            APR 13 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TIGRAN SARGSYAN; NADIA                           No. 12-72913
KHUDANYAN,
                                                 Agency Nos. A075-608-437
               Petitioners,                                  A075-582-109

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Tigran Sargsyan, a native and citizen of Armenia, and Nadia Khudanyan, a

native of Iran and citizen of Armenia, petition for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s

(“IJ”) decision denying their applications for asylum, withholding of removal, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence factual findings,

including the agency’s adverse credibility findings. Cortez-Pineda v. Holder, 610

F.3d 1118, 1124 (9th Cir. 2010). We review de novo claims of due process

violations. Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record regarding petitioners’ claim that Sargsyan

and his father-in-law were arrested in Armenia in April 1995, and based on the

issues the agency noted with the 2001 membership letter petitioners submitted.

See Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007) (inconsistency regarding

“crucial date” went to heart of claim); Desta v. Ashcroft, 365 F.3d 741, 745 (9th

Cir. 2004) (genuineness of membership documents went to heart of claim).

Khudanyan’s explanations for the inconsistencies do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject as

contrary to the record petitioners’ contentions that the agency failed to fully

consider Khudanyan’s explanations and failed to consider the circumstances under

which they obtained the letter. Further, in light of the continuance the IJ granted,

we reject petitioners’ due process contentions that Sargsyan was not afforded an


                                           2                                      12-72913
opportunity to explain the inconsistencies and that petitioners were not afforded an

opportunity for cross-examination with respect to the government’s evidence. See

id. at 1246 (requiring error to prevail on a due process claim). In the absence of

credible testimony, petitioners’ asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, petitioners’ CAT claims fail because they are based on the same

evidence the agency found not credible, and petitioners do not point to any other

evidence in the record that would compel the finding that it is more likely than not

they would be tortured by or with the acquiescence of the government if returned

to Armenia. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-72913